Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 0-12957 Enzon Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 22-2372868 (State of incorporation) (I.R.S. Employer Identification No.) 685 Route 202/206, Bridgewater, New Jersey (Address of principal executive offices) (Zip Code) (908) 541-8600 (Registrants telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer Accelerated Filer X Non-Accelerated Filer Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Shares of Common Stock outstanding as of August 3, 2009: 45,395,992 PART I FINANCIAL INFORMATION Item 1. Financial Statements ENZON PHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) (Unaudited) June 30, December 31, 2008* ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowance for doubtful accounts of $198 at June 30, 2009 and $85 at December 31, 2008 Inventories Other current assets Total current assets Property and equipment, net of accumulated depreciation of $43,756 at June 30, 2009 and $39,710 at December 31, 2008 Marketable securities Amortizable intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS EQUITY Current liabilities: Accounts payable $ $ Notes payable - Accrued expenses Total current liabilities Notes payable Other liabilities Total liabilities Commitments and contingencies Stockholders equity: Preferred stock - $.01 par value, authorized 3,000,000 shares; no shares issued and outstanding at June 30, 2009 and December 31, 2008 - - Common stock - $.01 par value, authorized 170,000,000 shares; issued and outstanding 45,350,500 shares and 45,031,908 shares at June 30, 2009 and December 31, 2008, respectively Additional paid-in capital Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) Total stockholders equity Total liabilities and stockholders equity $ $ * Condensed from audited financial statements. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 ENZON PHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three months ended Six months ended June 30, June 30, Revenues: Product sales, net $ Royalties Contract manufacturing Total revenues Costs and expenses: Cost of product sales and contract manufacturing Research and development Selling, general and administrative Amortization of acquired intangible assets Restructuring charge - Total costs and expenses Operating (loss) income ) Other income (expense): Investment income, net Interest expense ) Other, net 54 24 ) ) ) (Loss) income before income tax provision ) ) 66 Income tax provision 74 85 92 Net (loss) income $ ) $ ) $ $ ) (Loss) income per common share - basic $ ) $ ) $ $ ) (Loss) income per common share - diluted $ ) $ ) $ $ ) Weighted average shares - basic Weighted average shares - diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 ENZON PHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six months ended June 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Depreciation and amortization Write-down and disposal of manufacturing assets 34 Share-based compensation Loss on sale of securities available for sale - Loss on impairment of securities available for sale - Gain on redemption of notes payable ) ) Write off and amortization of debt issue costs Amortization of debt securities premium/discount ) ) Changes in operating assets and liabilities ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Purchase of product rights ) - Proceeds from sale of marketable securities Purchase of marketable securities ) ) Maturities of marketable securities Net cash (used in) provided by investing activities ) Cash flows from financing activities: Proceeds from exercise of common stock options Proceeds from employee stock purchase plan Issuance of shares pursuant to employee stock purchase plan ) ) Redemption of notes payable ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 ENZON PHARMACEUTICALS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) (1) Organization and Basis of Presentation The unaudited condensed consolidated financial statements have been prepared from the books and records of Enzon Pharmaceuticals, Inc. and its subsidiaries (Enzon or the Company) in accordance with United States generally accepted accounting principles (GAAP) for interim financial information and Rule 10-01 of the U.S. Securities and Exchange Commission (SEC) Regulation S-X. Accordingly, these financial statements do not include all of the information and footnotes required for complete annual financial statements. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions about contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Such estimates include the valuation of accounts receivable, inventories, certain investments, intangible assets and other long-lived assets, legal and contractual contingencies and assumptions used in the calculation of share-based compensation and income taxes. These estimates and assumptions are based on managements best estimates and judgment. Management evaluates its estimates and assumptions on an ongoing basis considering historical experience, the current economic environment and other factors that management believes to be reasonable under the circumstances. Management adjusts such estimates and assumptions when facts and circumstances dictate. As future events and their effects cannot be determined with precision, actual results could differ significantly from these estimates. Moreover, interim results are not necessarily indicative of the results that may be expected for the year. Changes in estimates will be reflected in the financial statements in future periods. In the opinion of management, all adjustments (consisting only of normal and recurring adjustments) considered necessary for a fair presentation have been included in these financial statements. Certain prior-year amounts have been reclassified to conform to the current period presentation. The interim consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Companys Annual Report on Form 10-K for the year ended December 31, 2008. The Company has evaluated subsequent events through the time of filing these financial statements with the SEC on August 5, 2009. New Accounting Standards During the quarter ended June 30, 2009, the Company adopted the provisions of Financial Accounting Standards Board (FASB) Staff Position related to recognition and presentation of other-than-temporary impairments of debt securities (FSP FAS 115-2). Also, during the quarter ended June 30, 2009, the Company adopted the provisions of FSP FAS 157-4, Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly and FSP FAS 107-1 and APB 28-1, Interim Disclosures about Fair Value of Financial Instruments. The adoption of these new rules had no effect on the Companys financial position or results of operations. During the quarter ended June 30, 2009, the Company adopted the provisions of Statement of Financial Accounting Standards (SFAS) No. 165, Subsequent Events. The statement establishes general standards by which to account for and disclose events that occur after the balance sheet date but before financial statements are issued or are available to be issued. The adoption of the new standard had no effect on the Companys financial statements. Effective January 1, 2009, the Company adopted the provisions related to nonrecurring fair value measurements of nonfinancial assets and nonfinancial liabilities of SFAS No. 157, Fair Value Measurements, (SFAS No. 157), as amended, as provided for by FSP FAS 157-2. The full adoption of SFAS No. 157 has had no material effect on the Companys financial statements. 5 ENZON PHARMACEUTICALS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) Other accounting pronouncements and related positions of the FASB and the Emerging Issues Task Force (EITF) that became effective as of January 1, 2009 did not have any effect on the Companys results of operations, financial position or cash flows. The prospective application of these new rules to existing or future transactions, assets or liabilities of the Company could potentially be significant but such impact, if any, cannot be determined at this time. The newly effective accounting rules that may have future implications to the Company include: SFAS No. 141R, Business Combinations; SFAS No. 160, Noncontrolling Interests in Consolidated
